Duckworth, Chief Justice.
This is an equitable action to enjoin the advertising and sale of certain realty under the power to do so contained in a security deed for the nonpayment of the indebtedness in accordance with the agreement. The main ground of the pleadings and the evidence is an alleged novation of the agreement by and between the parties. A temporary restraining order was granted and after a hearing thereon the lower court denied a temporary injunction and dissolved the original restraining order, the case being presented on certain stipulations and affidavits. Held:
The evidence being, at most, merely conflicting as to whether or *605not the parties by their numerous discussions, plans, meetings, letters, and various attempts to get the debtor out of his predicament by reason of the default in payments created a new and binding agreement, this court can not rule that the lower court abused its discretion in denying a temporary injunction and in dissolving the original restraining order. Nor is there any showing that the payment of expenses authorized out of the funds paid into court under the restraining order was erroneous for any reason assigned.
Submitted September 14, 1967 —
Decided September 21, 1967.
Hansell, Post, Brandon & Dorsey, Charles E. Watkins, Jr., for appellant.
Martin H. Peabody, Alston, Miller & Gaines, for appellee.

Judgment affirmed.


All the Justices concur.